Citation Nr: 0948751	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 until 
August 1999.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
low back disability.  Specifically, he claims that his 
current low back disability resulted from his duties as a 
helicopter pilot while in service.  Significantly, in the 
questionnaire for his retirement examination, the Veteran 
indicated that he experienced back pain and backaches, 
although seldom.  In support of his claim, the Veteran also 
submitted a January 2006 lay statement from a fellow pilot 
who was aware of the Veteran's back problems and injuries 
while in service.  The Board observes that recent Federal 
Circuit Court decisions have found that lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Further, the claims file also includes a private October 2000 
CT of the lumbar spine that was done shortly after service, 
which showed prominent disk bulge at L4-5 toward the right, 
mild disk bulge at L5-S1, and prominent posterior vertebral 
body osteophyte at L5 compromising the neural foramina at the 
L5-S1 level on the left.  Further, a December 2005 private 
opinion stated that the Veteran believed that his back 
problems developed during his 20 years of flying helicopters 
and the examiner provided that this was "not an unreasonable 
assumption."  Thus, the Board finds that a VA examination is 
required to determine the etiology of any currently 
manifested low back disability in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006),

Lastly, the Board also notes that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Since the Board is remanding this case 
for another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disability is related to service, to 
include the Veteran's duties as a 
helicopter pilot.  All opinions should be 
accompanied by a clear rationale.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


